Per Curiam.
At the February term, 1834, James H Lane and George P. Buell filed their petition in the Dear-born Probate Court, for partition of a lot of ground in Lawrenceburgh, describing it. Partition was ordered, in accordance with the prayer of the petition, and commissioners appointed, who, at the next May term of said Court, reported; and, thereupon, final judgment was rendered in the cause. In March, 1850, the present appellants, who were the defendants, by writ of error, removed the case to the Circuit Court of Dearborn county; which Court affirmed the judgment of the Probate Court, and *183ordered the affirmance to be certified, &c. The record before us was issued on the 10th of February, 1853, and filed here in January, 1855.
E. Dumont and D. S. Major, for the appellants.
J. Ryman, for the appellees.
Duncan v. Duncan, 6 Ind. R. 28, is directly in point; and for the reasons given in that case, this appeal must be dismissed. When the present record was issued and filed here, the law did not allow causes which had originated in the Probate Courts, to be taken by appeal or writ of error from the Circuit Courts to the Supreme Court. 8 Blackf. 80.—2 Ind. R. 55. It follows, this Court has no jurisdiction of the case made by the record.
Let the appeal be dismissed with costs.